Citation Nr: 0913392	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-08 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
degenerative changes of the cervical spine, C4 through C6.

2.  Entitlement to increased disability ratings for 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine, currently assigned a 20 percent rating 
for functional impairment of the spine and a 10 percent 
rating for neurological impairment in the right lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to March 
1971 and from March 1971 to April 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  In an unappealed April 2003 rating decision, the RO 
denied the claim of entitlement to service connection for 
degenerative changes of the cervical spine, C4 through C6.
.
2.  The evidence associated with the claims file subsequent 
to the April 2003 RO decision does not relate to an 
unestablished fact necessary to substantiate the claim; is 
cumulative or redundant of evidence already of record; or 
does not raise a reasonable possibility of substantiating the 
claim.

3.  The degenerative changes of the Veteran's lumbosacral 
spine have resulted in limitation of forward flexion to 30 
degrees or less; the Veteran's lumbosacral spine is not 
ankylosed.

4.  The degenerative changes of the Veteran's lumbosacral 
spine have also resulted in neurological impairment in the 
right lower extremity that more nearly approximates moderate 
incomplete paralysis of the sciatic nerve than moderately 
severe incomplete paralysis.

5.  The degenerative changes of the Veteran's lumbosacral 
spine have not resulted incapacitating episodes having a 
total duration of at least 6 weeks during any 12-month period 
of this claim.

6.  More than severe intervertebral disc disease syndrome has 
not been manifested.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for degenerative 
changes of the cervical spine, C4 through C6.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  The degenerative disc disease and degenerative joint 
disease of the Veteran's lumbosacral spine warrant a 40 
percent rating, but not higher, for functional impairment of 
the spine and a 20 percent rating, but not higher, for 
neurological impairment in the right lower extremity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 
5292, 5293 (2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5003, 5242, 5243; § 4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C.  § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

The record reflects that the Veteran was provided adequate 
VCAA notice in response to his claim to reopen in a letter 
mailed in February 2005 and in the Statement of the Case.  
The Statement of the Case included notice of why the claim 
was previously denied, and informed him that he should submit 
or identify medical evidence showing that he was found to 
have degenerative disc disease of the cervical spine within 
one year of his discharge from service or evidence of a 
causal connection between his active service and his cervical 
spine disability.

He was provided notice with respect to the disability-rating 
and effective date elements of the claim to reopen in an 
April 2006 letter.

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the case at hand, February 2005 and April 2006 letters 
informed the veteran that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life.  
They provided appropriate notice with respect to the 
effective-date element of the claim.  They also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the veteran.  
They also informed the veteran of the assistance that VA 
would provide to obtain evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.  

Although the Veteran was not provided adequate notice until 
after the initial adjudication of the claims, the Board finds 
that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
no additional evidence was submitted or identified by the 
Veteran or his representative after the required notice was 
provided.  Therefore, there is no reason to believe that any 
ultimate decision of the RO would have been different had 
complete VCAA notice been provided at an earlier time.

The Board also notes that the Veteran has been afforded an 
appropriate VA examination in response to his rating claim.  
The Veteran has submitted the report of an MRI.  Neither he 
nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such outstanding evidence.  

The Board acknowledges that the report of a VA fee-basis 
examination in August 2003 indicates that the Veteran goes 
regularly to outpatient care for refills of his pain 
medication.  The report does not identify the outpatient 
facility.  In addition, the Veteran has been requested to 
either submit records pertaining to treatment of his low back 
during the period of this claim or to provide the identifying 
information and appropriate authorization to enable VA to 
obtain the records on his behalf.  Since the Veteran has not 
submitted or identified any such records with the exception 
of the aforementioned MRI report, the Board must conclude 
that any outstanding outpatient records would not be 
supportive of the Veteran's claims.  

In any event, the Court has held that, "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Since the Veteran has neither identified any 
outstanding records nor authorized VA to obtain any 
outstanding records, VA has no obligation to undertake 
additional development to obtain records

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Claim to Reopen

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.   38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 20 
percent evaluation if it is moderate or a 40 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  Complete bony fixation (ankylosis) of the spine at 
an unfavorable angle with marked deformity and ankylosis of 
major joints or without other joint involvement warrants a 
100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5286 
(2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 (2008) concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
(2008) concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 (2008) 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Under the criteria effective September 26, 2003, degenerative 
arthritis of the spine is to be evaluated under the general 
rating formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5242 
(2008).  Intervertebral disc syndrome will be evaluated under 
the general formula for rating diseases and injuries of the 
spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes (outlined above), 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2008).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  An evaluation of 10 
percent is warranted if forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 
degrees; the combined range of motion of the thoracolumbar 
spine is greater than 120 degrees but not greater than 235 
degrees; there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or if there is a vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
is warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is to 30 
degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating, and 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2008).

Analysis

Claim to Reopen

The Veteran was initially denied service connection for 
degenerative changes of the cervical spine in an unappealed 
rating decision dated in April 2003.  

The pertinent evidence of record at the time of the April 
2003 rating decision consisted of the Veteran's service 
treatment records, a VA examination report from March 1992, 
and the report of an MRI of the cervical spine from August 
2002.  The Veteran's service treatment records reveal that he 
was treated for low back and shoulder problems, but they do 
not show that he complained of or was found to have a 
cervical spine disorder.  The VA examination report and the 
MRI report indicate that there were degenerative changes of 
the cervical spine.  However, the medical evidence of record 
at the time of the rating decision did not suggest that the 
Veteran's cervical spine condition was linked to his active 
service or that this condition manifested itself within a 
compensable degree within one year after discharge, and so 
the RO denied the Veterans claim for service connection for 
degenerative changes of the cervical spine.

Since the April 2003 rating decision, the pertinent evidence 
added to the record is limited to the report of a VA fee-
basis examination in August 2003, and various statements from 
the Veteran.

The August 2003 VA examination report is essentially 
cumulative in nature since it continues to show the presence 
of cervical spine disability many years following the 
Veteran's discharge from service and does not provide a nexus 
between the current disability and the Veteran's active 
service

Statements from the Veteran express his belief that his 
cervical spine disability is related to the strenuous lifting 
and work he encountered in service.  Whether the Veteran's 
cervical spine disability is etiologically related to his 
activities in service is a medical question that the Veteran, 
as a lay person, is not competent to answer.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993).  Therefore, his statements are not 
sufficient to establish a reasonable possibility of a 
different outcome.  Accordingly, they are not material.

In conclusion, the evidence submitted by the Veteran since 
the April 2003 rating decision is cumulative of evidence 
already considered in the prior final denial, does not relate 
to an unestablished fact necessary to substantiate the claim, 
or is not sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly, it is not new and 
material and reopening of the claim is not in order.

Increased Ratings 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected low back disability with neurological 
impairment.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

The Veteran was initially granted service connection for low 
back disability in a January 1989 rating decision.  The 
disability was assigned a 10 percent disability evaluation 
under former Diagnostic Code 5293, effective April 1, 1988.  
In an August 1992 rating decision, this evaluation was 
increased to 20 percent under Diagnostic Code 5293, effective 
March 13, 1992.  In a February 2004 rating decision, the RO 
separately rated the components of the disability.  It rated 
the functional impairment of the Veteran's spine as 20 
percent disabling under Diagnostic Code 5243, effective 
February 8, 2003.  In the same decision, it granted a 
separate rating of 10 percent for neurological impairment in 
the right lower extremity under Diagnostic Code 8520, also 
effective February 8, 2003.  The Veteran appeals these 
ratings, arguing that the severity of his back condition and 
right leg pain warrants higher ratings.

The Veteran was afforded a VA fee-basis examination in August 
2003.  During the examination, the Veteran complained of 
constant pain in his low back and morning stiffness in his 
back.  He also described radiating pain into his right leg, 
right foot and 2 digits of his foot.  In addition, he stated 
that he experienced tickling, tingling and numbness in the 
outer two toes of his right foot.  

The examiner disclosed a straight spine without any extremely 
visible scioliotic curvature or lumbar bulging when bending 
over.  There was no antalgic scoliosis, and the Veteran's 
gait was normal.  Range of motion testing revealed forward 
flexion to 80 degrees and extension to 28 degrees, 
accompanied by pain in either direction.  The examiner said 
there was pain from 0-58 degrees of forward flexion and from 
0-10 degrees of extension.  He commented that these findings 
evidenced severe limitation of motion.  He noted that other 
motions were slightly to severely limited and that the 
limitation of motion and functional impairment of the 
lumbosacral spine was predominantly severe.

Neurologically, there were no pathological reflexes and 
Lasegue's sign was negative, bilaterally.  There was 
recurrent sensory disturbances involving the distal dermatome 
S1 on the right foot.  Walking on toes was within normal 
limits.  Walking on heels caused pain on the right side due 
to motor irritation of the nerve root at L5 on the right 
side.  The examiner concluded by diagnosing the Veteran with 
multilevel degenerative disc disease, greater at L4-5, with 
right-sided leg pain, chronic paraspinal muscle spasm, motor 
irritation of the nerve root L5 and sensory neuropathy S1 on 
the right, resulting in predominantly severe limitation of 
motion and function as well as frequent pain on use requiring 
specific analgesic medication as needed. 

The report of the foregoing fee-basis examination is not 
entirely clear, but the examiner specifically stated that the 
Veteran's limitation of forward flexion and extension was 
severe and that the overall functional impairment of the 
lumbosacral spine was predominantly severe.  It is clear that 
the functional impairment is primarily due to pain.  The 
examination report satisfactorily establishes that the 
Veteran has had severe limitation of motion and limitation of 
forward flexion of the lumbar spine to 30 degrees or less 
throughout the period of this claim.  Therefore, the 
functional impairment of his spine warrants a 40 percent 
rating.  The Veteran has not contended that his lumbosacral 
spine is ankylosed and the medical evidence indicates that it 
is not.  Therefore, the functional impairment of the spine 
does not warrant a rating in excess of 40 percent.

With respect to the separately rated neurological impairment 
in the right lower extremity, the Board finds that a 20 
percent rating for moderate incomplete paralysis of the 
sciatic nerve is in order.  In so finding, the Board observes 
that the August 2003 examination revealed recurrent sensory 
disturbances involving the distal dermatome of S1 as well as 
motor irritation of the right nerve root at L5.  However, a 
rating in excess of 20 percent is not in order, as the August 
2003 examination indicated no pathological reflexes and 
Lasegue's sign was negative.  There is no atrophy.  In 
addition, the neurological impairment has not resulted in a 
gait impairment or difficulty walking.  In sum, there is no 
appropriate basis for finding that the nerve impairment is 
more than moderate.

The Board notes that the former version of Diagnostic Code 
5293 was not in effect when the Veteran filed the current 
claim for an increased rating.  While increased ratings can 
be made effective up to a year prior to the date of receipt 
of claim and the former version of the regulation was in 
effect during that one year period, there is no evidence 
showing that an increased rating is warranted during that 
period so the former version of Diagnostic Code 5293 can not 
be the basis of a higher rating.  

In any event, the Veteran has described flare ups that occur 
three to four times per year.  The evidence does not show 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Instead, the evidence shows that the intervertebral disc 
syndrome is severe in nature and would only warrant a 40 
percent rating under the former version of Diagnostic Code 
5293.  Therefore, it would not be to the Veteran's advantage 
to rate the components of the disability as one disability 
under Diagnostic Code 5293.

The Board has considered whether there is any other schedular 
basis for granting a higher evaluation but has found none.  
In particular, the Board notes that there is no evidence 
showing that the Veteran has experienced any incapacitating 
episodes requiring bed rest prescribed by a physician during 
this period.  In addition, the Veteran has not alleged that 
he has experienced incapacitating episodes necessitating bed 
rest having a total duration of at least six weeks during any 
12-month period of this claim.  The Board acknowledges that 
he contends that on average he has 3 or 4 episodes per year, 
lasting 1.5 to 2 weeks each, of pain attacks in which he is 
unable to walk upright.  This is not, in the Board's opinion, 
sufficient to establish that the attacks are incapacitating 
for the required length of time. 

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question have the 
disabilities warranted more than the 40 and 20 percent 
ratings discussed above.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the assigned ratings.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

New and material evidence not having been received, reopening 
of the claim for service connection for degenerative changes 
of the cervical spine, C4 through C6, is denied

The Board having determined that the degenerative disc 
disease and degenerative joint disease of the Veteran's 
lumbosacral spine warrant a 40 percent rating for functional 
impairment of the spine and a 20 percent rating for 
neurological impairment in the right lower extremity, the 
benefits sought on appeal are granted to this extent and 
subject to the criteria applicable to the payment of monetary 
benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


